Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  November 10, 2005                                                                  Clifford W. Taylor,
                                                                                              Chief Justice

  127601                                                                            Michael F. Cavanagh
                                                                                    Elizabeth A. Weaver
                                                                                           Marilyn Kelly
                                                                                      Maura D. Corrigan
  JAMES AZZAR,                                                                      Robert P. Young, Jr.
           Plaintiff-Appellee,                                                      Stephen J. Markman,
                                                                                                   Justices

  v        	                                              SC: 127601      

                                                          COA: 249879       

                                                          Kent CC: 01-008069-CH 

  PETER R. TOLLEY and TOLLEY,

  VANDENBOSCH, KOROLEWICZ & 

  BRENGLE, P.C.,

             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 2, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J., dissents and states as follows:
         Defendant served as general counsel to plaintiff’s various companies for many
  years, assisting with business and personnel matters, and other nonlegal matters. In 1994,
  defendant proposed the purchase of a 225-acre parcel of land for $312,000. The plan was
  that defendant would retain 80 acres as the site of his new home, and the other 145 acres
  would be developed. Plaintiff loaned defendant $98,000, and the deal was commenced.
  The deal was not otherwise documented. In 1997, defendant conveyed the entire parcel,
  including defendant’s house now built on the land, to his wife in a divorce settlement.
  Defendant only repaid $11,000 of the loan to plaintiff, and in 1999, plaintiff discharged
  defendant.
         In 2001, plaintiff sued defendant under theories of breach of contract, promissory
  estoppel, unjust enrichment, and legal malpractice. The trial court granted summary
  disposition to plaintiff on all the claims except the legal malpractice claim, on which the
  court granted summary disposition to defendant.
         The Court of Appeals reversed the dismissal of the malpractice claim, concluding
  that the statutory period of limitations had not begun to run until the longstanding
  relationship between attorney and client ceased.          Therefore, the malpractice
                                                                                                               2

claim, which was filed within two years of the termination of the relationship, was
timely.
      However, MCL 600.5838(1) provides:
              [A] claim based on the malpractice of a person who is, or holds
      himself or herself out to be, a member of a state licensed profession accrues
      at the time that person discontinues serving the plaintiff in a professional or
      pseudo-professional capacity as to the matters out of which the claim for
      malpractice arose, regardless of the time the plaintiff discovers or otherwise
      has knowledge of the claim. [Emphasis added.]
        Therefore, contrary to the Court of Appeals determination, the limitations period
began to run, not when defendant discontinued serving plaintiff as to any matter, but only
when defendant discontinued serving plaintiff “as to” the matters out of which the claim
for malpractice arose. Although defendant continued to perform various legal and
nonlegal tasks for plaintiff until 1999, the loan transaction/land purchase was the
“matter[] out of which the claim for malpractice arose . . . .” Therefore, the two-year
limitations period began to run, at the latest, in 1997, when the property was conveyed to
defendant’s wife. Because plaintiff did not file a complaint until 2001, his malpractice
claim is time-barred. Therefore, I would reverse the judgment of the Court of Appeals
and reinstate the trial court’s order granting summary disposition to defendant.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 10, 2005                   _________________________________________
       p1107                                                                 Clerk